 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDCulinary Alliance and Bartenders Local No. 425 of theHoteland RestaurantEmployeesand Bartenders In-ternationalUnion, AFL-CIO and Edelweiss, Inc.Case AO-148August 3, 1973ADVISORY OPINIONThis is a petition filed on June 15, 1972, by CulinaryAlliance and Bartenders Local No. 425 of the Hoteland Restaurant Employees and Bartenders Interna-tional Union, AFL-CIO, herein called the Petitioner,for an Advisory Opinion in conformity with Sections102.98 and 102.99 of the Board's Rules and Regula-tions, Series 8, as amended.In pertinent part, the petition alleges as follows:1.There is pending in the Superior Court of theState of Washington for Clark County, herein calledthe State Court, an injunction suit, docket No. 55479,filed by Edelweiss, Inc., herein called the Employer,seeking to restrain the Petitioner's picketing of theEmployer's restaurant with the alleged purpose ofcoercing the Employer and its employees to join thePetitioner.2.Since approximately March 23, 1973, the Em-ployer, a Washington corporation, has been engagedin the operation of a restaurant, serving food andbeverages, at 8800 Highway 99, Vancouver, Washing-ton. For the month of March 1973, the Employer'sgross volume of business was $9,269, while for themonths of April and May, the gross volume of busi-nesswas $51,625 and $50,675, respectively. This grossvolume of business is the result of both direct inflowand indirect inflow from interstate commerce. Theaforesaid commerce data were supplied by theEmployer's accountant.3.The State Court has made no findings respectingthe aforesaid commerce data. Instead of conductinga hearing, the State Court requested the parties to filea petition for Advisory Opinion with the Board.4.No representation or unfair labor practice pro-ceeding involving the same labor dispute is pendingbefore the Board.5.Although served with a copy of the petition forAdvisory Opinion, no response as provided by theBoard's Rules and Regulations has been filed by anyparty.On the basis of the above, the Board is of the opin-ion that:1.The Employer is a retail enterprise operating arestaurant in Vancouver, Washington.2.The current standard for the assertion of juris-diction over retail enterprises which fall within theBoard's statutory jurisdiction is a gross volume ofbusiness of at least $500,000 per annum.' The grossvolume of business during the more than 2-monthperiod of the Employer's operations, projected on anannual basis, would exceed $500,000 and thereforemeets the dollar-volume test of the Board's standardfor asserting jurisdiction over retail enterprises.2 Thegross volume of business has resulted from interstatecommerce, and therefore brings the Employer's oper-ations within the Board's statutory jurisdiction.Accordingly, the parties are advised, under Section102.103 of the Board's Rules and Regulations,Series8, as amended, that, on the allegations here present,the Board would assert jurisdiction over the opera-tions of the Employer with respect to labor disputescongnizable under Sections 8, 9, and 10 of the Act.Carolina Supplies and Cement Co,122 NLRB 88,Jay'sSparkle Market,142 NLRB 1332,CityLine Open Hearth,Inc,141NLRB 799205 NLRB No. 48